Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/246,076 filed on 04/30/2021.
Claims 1 – 20 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5, 11, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0109232 A1) in view of  Nair et al. (“High Accuracy TOF and Stereo Sensor Fusion at Interactive Rates. In: Fusiello A., Murino V., Cucchiara R. (eds) Computer Vision – ECCV 2012. Workshops and Demonstrations. ECCV 2012. Lecture Notes in Computer Science, vol 7584. Springer, Berlin, Heidelberg. https://doi.org/10.1007/978-3-642-33868-7_60, from IDS). 

Regarding claim 1, Shin discloses: “a method for depth image acquisition, implemented in an electronic device comprising a dual camera [see para: 0068; Image and video input is often obtained using one or more cameras 121], the method comprising:
obtaining an image of a field to determine a region of interest (ROI) in the image of the field [see para: 0068; the cameras 121 may be arranged in a matrix configuration to permit a plurality of images having various angles or focal points to be input to the mobile terminal 100. As another example, the cameras 121 may be located in a stereoscopic arrangement to acquire left and right images for implementing a stereoscopic image]; 
obtaining a current distance to the ROI [see para: 0147; The depth information may mean a distance between a subject corresponding to a pixel included in the image, and the mobile terminal (more specifically, the camera)]; 
controlling the time-of-flight depth camera to obtain a current depth image of the field in response to the current distance being greater than a first distance [see para: 0248; As the number of points of light irradiated onto the subject is increased, the controller 180 may extract depth information of an image received through the camera, more precisely and much more. See para: 0249; For instance, when a distance between the subject and the camera is long, the number of light emitting units which emit light may be increased. For instance, as shown in FIG. 7A(a), when the distance between the subject and the camera is a first distance, a predetermined number of light emitting units may emit light]; and
[see para: 0249; For instance, when a distance between the subject and the camera is long, the number of light emitting units which emit light may be increased. For instance, as shown in FIG. 7A(a), when the distance between the subject and the camera is a first distance, a predetermined number of light emitting units may emit light. See para: 0250: As shown in FIG. 7A(b), when the distance between the subject and the camera is a second distance longer than the first distance, a larger number of light emitting units than the specific number may emit light].
Shin does not explicitly disclose: “a time-of-flight depth camera”.
However, Nair teaches: “and a time-of-flight depth camera [see page: 3; Section: 3 Experimental setup: The experimental setup (Fig. 1) consists of two high-resolution cameras (L, R)1 and a low-res TOF camera2 (T). To enable depth estimation in all areas of the primary (L) camera, the TOF camera is positioned such that the regions of occlusion between L-T and L-R are on opposite sides. Both our algorithms use the TOF intensity (TOFI) and depth (TOFD), as well as left and right images (Fig. 2). The setup is calibrated such that TOF and the right camera are registered to the left stereo image] 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Shin to add the teachings of Nair as above, in order to combine with a time of flight camera for capturing depth images [Nair see page: 3].

Regarding claim 2, Shin and Nair disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Shin discloses: “wherein obtaining the current distance to the ROI comprises: controlling the time-of-flight depth camera to obtain a time-of-flight depth image of [see para: 0011; an aspect of the detailed description is to provide a mobile terminal capable of extracting depth information of an image received through a camera, using light emitted from light emitting devices, and a method for controlling the same]; and 
obtaining the current distance according to the time-of-flight depth image and the ROI [see para: 0025; receiving an image through a camera; sensing a distance between a subject corresponding to the image and the camera].

Regarding claim 5, Shin and Nair disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Shin discloses: “wherein the dual camera comprises a first camera and a second camera [see para: 0151; For instance, the controller 180 (refer to FIG. 1A) may extract depth information by a stereo vision method using at least two cameras, by a structure light method using light emitting devices disposed to form a preset pattern, by a time of flight (ToF) method based on a time taken for light emitted from light emitting devices to return by reflection, or by a combination thereof], the first camera comprises an image sensor which comprises phase-detection pixels [see para: 0157; The depth information of an image may be extracted with an enhanced accuracy, through a combination between the structure light method and the stereo vision method using at least two cameras, or through a combination between the structure light method and the ToF method], and the method further comprises: 
controlling the time-of-flight depth camera to obtain the current depth image of the field or controlling both the first camera and the time-of-flight depth camera to obtain the current depth image of the field, in response to the current distance being less than the second distance, wherein the second distance is less than the first distance [see para: 0249; For instance, when a distance between the subject and the camera is long, the number of light emitting units which emit light may be increased. For instance, as shown in FIG. 7A(a), when the distance between the subject and the camera is a first distance, a predetermined number of light emitting units may emit light. See para: 0250: As shown in FIG. 7A(b), when the distance between the subject and the camera is a second distance longer than the first distance, a larger number of light emitting units than the specific number may emit light].

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Allowable Subject Matter
Claims 3, 4, 6 – 10, 13, 14 and 16 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WEI et al (US 2018/0152618 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486